RINER, District Judge
(dissenting). I am unable to concur in the foregoing opinion of the court in this case. The deed was made in Iowa, and must be construed according to the laws of Iowa, as interpreted'by the Supreme Court of that state. Following the rule of construction in the case of McCleary v. Ellis, 54 Iowa, 311, 6 N. W. 571, 37 Am. Rep. 205, as I understand it, the condition against alienation contained’ in this deed is void. I think the deed conveyed the estate to Elmira Hubbird and her children then in existence only, and that it cannot be construed as a conveyance to the children not then begotten. Elmira Hubbird and her two children then in existence would, therefore, take the- estate as tenants in common. The limitation upon the power of alienation attempted to be made in the deed being void under the decisions of the court of last resort of the state of Iowa, Elmira Hubbird could and did, by her deed, convey her interest in the land to the defendant in error. .The interest of the two children in existence when the deed was made is barred under the statutes of Iowa. Marray v. Quigley, 119 Iowa, 13, 92 N. W. 869, 97 Am. St. Rep. 276.
I think the case should be affirmed.